    Case: 1:18-cr-00708-CAB Doc #: 123 Filed: 10/06/20 1 of 4. PageID #: 1284




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                         )   CASE NO. 1:18-CR-708
                                                  )
                       Plaintiff,                 )   JUDGE CHRISTOPHER A. BOYKO
                                                  )
       v.                                         )
                                                  )
KENNETH TYSON,                                    )   JOINT MOTION TO CONTINUE
                                                  )   ARRAIGNMENT, CHANGE OF PLEA,
                       Defendant.                 )   AND SENTENCING DATE



       Defendant Kenneth Tyson, through his undersigned counsel, and the United States, through

its undersigned counsel, respectfully move for a continuance of Kenneth’s arraignment, change of

plea, and sentencing date currently scheduled for October 20, 2020. For the reasons set forth in

this joint Motion, the parties respectfully request at least a 90-day continuance of the arraignment,

change of plea, and sentencing date.

       Currently, the case is set for an arraignment, change of plea, and sentencing on October 20,

2020. As it stands now, the sentencing will be contested and may require several witnesses from

both sides. The parties are aware of Chief Judge Gaughan’s September 25, 2020 order stating that,

due to the novel coronavirus pandemic, for at least the next 90 days, felony pleas and felony

sentencings cannot be conducted in person in this district without seriously jeopardizing public

health and safety unless the Court makes certain findings.

       To limit the issues—and potentially number of witnesses that must be called—at

sentencing, the parties believe that at least one of the contested issues could be resolved by this


                                                 1
     Case: 1:18-cr-00708-CAB Doc #: 123 Filed: 10/06/20 2 of 4. PageID #: 1285




Court through pre-sentence briefing. Specifically, the parties contest whether the Court should

apply U.S.S.G § 2B1.1 or U.S.S.G § 2J1.2 to the violation to which Kenneth intends to plead

guilty, i.e., one count of 18 U.S.C. § 1001. While the parties believe this threshold determination

is a purely legal issue, it may affect the need to call certain factual witnesses at hearing based on

which guideline the Court applies. Accordingly, the Court’s determination on this issue in advance

will help to streamline the sentencing and potentially mitigate the need to call certain witnesses.

       With the Court’s permission, the parties propose the following briefing schedule from the

date of the Court’s decision on this motion: the parties seek 30 days to file opening briefs, and then

30 days from then to file briefs in oppositions. The parties then seek 14 days to file replies, if any.

The parties can soon thereafter present oral argument on this threshold issue, which could be via

videoconference, if the Court prefers. The parties request, then, that sentencing be set 30 – 45

days after the Court rules upon the issue to be briefed, that is: whether, as a threshold matter,

U.S.S.G. § 2B1.1 or § 2J1.2 applies to a single count violation of 18 U.S.C. § 1001 pursuant to the

Supplemental Information and Plea Agreement in this case.

       Defense counsel has communicated with Assistant U.S. Attorneys Chelsea Rice and

Vanessa Healy, counsel for the United States, and the United States joins in this motion. Further,

Kenneth has consented to this request for a continuance in writing. (See Defendant’s Consent,

attached as Exhibit A.)

       This request has not been made for the purpose of undue delay or harassment. This request

is made in good faith and for good cause, will not unfairly prejudice any party, and is necessary to

ensure that the parties may resolve contested issues, and that Kenneth may appear in-person for

his sentencing hearing.




                                                  2
     Case: 1:18-cr-00708-CAB Doc #: 123 Filed: 10/06/20 3 of 4. PageID #: 1286




       For good cause shown, Kenneth respectfully requests that this Court continue the

arraignment, change of plea, and sentencing, as well as all other filing deadlines, for at least 90-

days and that the proposed briefing schedule be set.

Respectfully submitted,

/s/ Chris N. Georgalis                             /s/ Chesleas S. Rice
Christos N. Georgalis (OH: 0079433)                Chelsea S. Rice (OH:0076905)
                                                   Vanessa Healy (OH: 0092212)
Flannery  Georgalis, LLC
                                                   Assistant United States Attorneys
1375 E. 9th St., 30th Floor
                                                   United States Court House
Cleveland, OH 44114
                                                   801 West Superior Ave., Suite 400
Telephone: (216) 367-2095
                                                   Cleveland, Ohio 44113
Facsimile: (216) 367-2095
                                                   (216) 622-3967/3752
Email: chris@flannerygeorgalis.com
                                                   (216) 522-8355 (Fax)
                                                   Chelsea.Rice@usdoj.gov
Attorney for Defendant Kenneth Tyson
                                                   Vanessa.Healy@usdoj.gov

                                                   Attorneys on behalf of the Government




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 6, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.

                                                       /s/ Chris N. Georgalis
                                                       Christos N. Georgalis

                                                       Attorney for Defendant Kenneth Tyson




                                                  3
Case: 1:18-cr-00708-CAB Doc #: 123 Filed: 10/06/20 4 of 4. PageID #: 1287


                                                                                                    Exhibit A




      I, Kenneth Tyson,

      Agree to have my attorneys seek a continuance ofmy a1Taignment, change ofplea, and sentencing,
      for the reasons stated in the attached joint motion to continue. I understand my right to a speedy
      trial: however, because of the current pandemic and Chief Judge Gaughan 's September 25, 2020
      order, I would not be permitted to appear in-person for a contested sentencing hearing. Therefore,
      I consent to at least a 90-day continuance.




       Date    F     1
